Citation Nr: 1039336	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  07-22 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to an increased disability rating for diabetes 
mellitus, currently rated as 20 percent disabling.

3.  Entitlement to an increased disability rating for diabetic 
peripheral neuropathy of the right upper extremity, currently 
rated as 10 percent disabling.

4.  Entitlement to an increased disability rating for diabetic 
peripheral neuropathy of the left upper extremity, currently 
rated as 10 percent disabling.

5.  Entitlement to increased disability ratings for diabetic 
peripheral neuropathy of the right lower extremity, rated as 10 
percent disabling prior to November 25, 2009 and as 20 percent 
disabling thereafter.

6.  Entitlement to increased disability ratings for diabetic 
peripheral neuropathy of the left lower extremity, rated as 10 
percent disabling prior to November 25, 2009 and as 20 percent 
disabling thereafter.
7.  Entitlement to an earlier effective date for service 
connection for post-traumatic stress disorder (PTSD).

8.  Entitlement to a higher initial for PTSD, currently evaluated 
as 30 percent disabling.

9.  Entitlement to a separate rating for erectile dysfunction.

10.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the Roanoke, Virginia Regional Office 
(RO) of the United States Department of Veterans Affairs (VA).  
In a September 2006 rating decision, the RO denied service 
connection for a back condition.  In a September 2008 rating 
decision, the RO continued a 20 percent disability rating for 
diabetes mellitus with erectile dysfunction and ratings of 10 
percent each for peripheral neuropathy of the right upper, left 
upper, right lower, and left lower extremities.  In a February 
2010 rating decision, the RO increased, effective November 25, 
2009, the ratings for peripheral neuropathy of the right lower 
and left lower extremities to 20 percent each.  That decision 
also denied service connection for sleep apnea and granted 
service connection for PTSD, assigning a 30 percent rating 
effective April 3, 2006, with a temporary total rating assigned 
from January 5, 2009 and a return to 30 percent effective March 
1, 2010.  

The Board notes that in correspondence received in March 2010, 
the Veteran disagreed with the effective date assigned to the 
award of the 20 percent rating for peripheral neuropathy of the 
right and left lower extremities, seeking an effective date of 
September 11, 2007, the date the Veteran filed the instant claim 
for an increased rating.  As the RO's action awarded a staged 
rating for the increased rating for peripheral neuropathy of the 
lower extremities, the question of the evaluation to be assigned 
prior to November 25, 2009 is part of the instant appeal being 
decided. 

The issues of entitlement to an earlier effective date for 
service connection for post-traumatic stress disorder (PTSD), a 
higher initial rating for PTSD, entitlement to a separate rating 
for erectile dysfunction, and service connection for sleep apnea 
are addressed in the REMAND section of this decision and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  The low back injury during service in 1969 was acute and 
resolved without residual pathology.

2.  Post-service lumbosacral degenerative disc disease manifested 
many years after service and is not related to injury during 
service.

3.  Diabetes mellitus requires insulin and restricted diet but 
does not require hospitalization or regulation of activities.

4.  Diabetic peripheral neuropathy of the right upper extremity 
is manifested by paresthesias of the fingers, hand, and wrist 
consistent with no more than mild incomplete paralysis.

5.  Diabetic peripheral neuropathy of the left upper extremity is 
manifested by paresthesias of the fingers, hand, and wrist 
consistent with no more than mild incomplete paralysis.

6.  Prior to November 25, 2009, diabetic peripheral neuropathy of 
the right lower extremity is manifested by paresthesias of the 
toes, foot, ankle, and lower leg consistent with no more than 
mild incomplete paralysis, with full muscle strength, no 
functional impairments, and normal sensation.

7.  From November 25, 2009, diabetic peripheral neuropathy of the 
right lower extremity is manifested by paresthesias and pain of 
the toes, foot, ankle, and lower leg consistent with no more than 
moderate incomplete paralysis.

8.  Prior to November 24, 2009, diabetic peripheral neuropathy of 
the left lower extremity is manifested by paresthesias of the 
toes, foot, ankle, and lower leg consistent with no more than 
mild incomplete paralysis, with full muscle strength, no 
functional impairments, and normal sensation.

9.  From November 25, 2009, diabetic peripheral neuropathy of the 
left lower extremity is manifested by paresthesias and pain of 
the toes, foot, ankle, and lower leg consistent with no more than 
moderate incomplete paralysis.




CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a back 
condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The criteria for an evaluation in excess of 20 percent for 
diabetes mellitus with erectile dysfunction have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2009).

3.  The criteria for an evaluation in excess of 10 percent for 
diabetic peripheral neuropathy of the right upper extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8515 (2009).

4.  The criteria for an evaluation in excess of 10 percent for 
diabetic peripheral neuropathy of the left upper extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (2009).

5.  Prior to November 25, 2009, the criteria for an evaluation in 
excess of 10 percent for diabetic peripheral neuropathy of the 
right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2009).

6.  From November 25, 2009, the criteria for an evaluation in 
excess of 20 percent for diabetic peripheral neuropathy of the 
right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2009).

7.  Prior to November 25, 2009, the criteria for an evaluation in 
excess of 10 percent for diabetic peripheral neuropathy of the 
left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2009).

8.  From November 25, 2009, the criteria for an evaluation in 
excess of 20 percent for diabetic peripheral neuropathy of the 
left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist a claimant in the 
development of a claim for VA benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2009).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in 
the timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. Principi, 
353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are 
reviewed under a prejudicial error rule).

In this case, the RO provided VCAA notice in letters issued in 
December 2004, August 2005, April 2006, January 2008, and October 
2008.  In those letters, the RO advised the Veteran what 
information and evidence was needed to substantiate claims for 
service connection and increased ratings.  The RO informed the 
Veteran what information and evidence must be submitted by the 
Veteran, and what information and evidence would be obtained by 
VA.  The RO also advised the Veteran how VA determines disability 
ratings and effective dates in the April 2006 and January 2008 
letters.  The January 2008 letter advised the Veteran to submit 
evidence from medical providers, statements from others who could 
describe their observations of his disability level, and his own 
statements describing the symptoms, frequency, severity and 
additional disablement caused by his disability.  That letter and 
the October 2008 letter also advised the Veteran of the necessity 
of providing medical or lay evidence demonstrating the level of 
disability and the effect that the disability has on his 
employment.  The notice also provided examples of pertinent 
medical and lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to a 
disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased 
rating need not be "veteran specific").  The case was last 
adjudicated in supplemental statements of the case issued in 
February 2010.

The record reflects that VA has made reasonable efforts to obtain 
relevant records adequately identified by the Veteran, including 
service treatment records, post service treatment records, VA 
examination reports, and the transcript of the Board 
videoconference hearing.

The Veteran was notified and aware of the evidence needed to 
substantiate his claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  The Veteran 
actively participated in the claims process by submitting written 
argument, reporting for VA examinations, and testifying at the 
2010 hearing.  Thus, the Veteran was provided with a meaningful 
opportunity to participate in the claims process, and he has done 
so.  Any error in the sequence of events or content of the 
notices is not shown to have affected the essential fairness of 
the adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).  



Service Connection for a Back Condition

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran reports that he had a back injury during service, and 
that he has continued, through the present, to have a back 
disorder manifested by pain.  

The Veteran's service treatment records show treatment on 
multiple occasions 
over about three weeks in July 1969 for low back pain following a 
fall from a bunk.  The injury was treated with bedrest and 
medication.  A clinician provided an impression of lumbosacral 
strain.  On a February 1971 examination for separation from 
service, the examiner checked normal for the condition of the 
spine and other musculoskeletal areas.

After service, the Veteran had substance abuse treatment and 
vocational rehabilitation at the VA Medical Center (VAMC) in 
Salem, Virginia, from May to July 1979.  In the August 2010 
videoconference hearing, the Veteran reported that during VA 
substance abuse treatment that he had in the late 1970s he also 
reported having chronic low back pain.  Records of the 1979 
treatment are in the claims file.  The records are silent for 
history or complaints of back pain.  The records reflect that the 
Veteran denied having any physical problems at that time, and 
that the Veteran participated in physical conditioning activities 
including jogging and lifting weights.

The remainder of the assembled post-service medical records are 
dated from 1998 forward.  Private medical records from May 1999 
reflect the Veteran's report of an April 1999 surgery to address 
a slipped disc in his upper back.  In VA outpatient treatment in 
July and August 1999, the Veteran reported having chronic low 
back pain.  Records of VA treatment from 2000 forward show 
ongoing reports of chronic low back pain.

In an October 2004 claim, the Veteran sought service connection 
for a back condition.  In a July 2007 statement, the Veteran 
noted that during service in 1969 he was treated for low back 
pain following a fall.

In 2008 and 2009, the Veteran received VA outpatient treatment 
for low back pain.  In March 2008, lumbosacral spine x-rays and 
MRI showed mild degenerative disc disease and disc protrusion at 
one level.  Treatment included injections for back pain.

In the report of a VA examination in November 2009, the examiner 
reported having reviewed the Veteran's claims file.  The Veteran 
reported treatment for low back pain in service in 1969, 
following a fall from a lower bunk.  He stated that he spent four 
days in the hospital, but that clinicians did not find any 
disorder of his back.  He noted the VA treatment for low back 
pain that he received in 2008 and 2009.  He indicated that 
presently he had constant low back pain, radiating into the lower 
extremities.  The examiner discussed the 2008 MRI findings.  
Following examination of the veteran, the examiner provided the 
opinion that "it is more likely than not that his present back 
problems are not due to, related to, or aggravated by any back 
injury he had while on active duty."  The examiner noted the 
medical records showing low back pain in 1969, and the gap in 
medical records for many years until the recent evidence of low 
back problems

In the August 2010 videoconference hearing, the Veteran reported 
that he injured his back in service.  He reported that he was 
hospitalized for four days, but received no further medication 
after the hospital treatment.  He stated that subsequently he 
used drugs to self-medicate his ongoing back pain.  He reported 
that presently he was in remission from substance abuse for five 
years, and that he had continuous back pain.

The Veteran asserts that his low back pain that was treated in 
service in 1969 continued through the present.  The 1979 
substance abuse treatment records, wherein he has testified he 
reported pain in his back, and the 1971 separation examination 
are silent for back complaints.  The earliest post-service 
medical records reflecting reports of low back pain are from 
1999, many years after service.  
The Veteran's contention that he has had back pain ever since his 
injury in service is inconsistent with the other evidence of 
record and is not credible.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay 
evidence, the lack of contemporaneous medical records, and 
conflicting statements of the veteran in weighing credibility).  
Moreover, whether symptoms he experienced in service or following 
service are in any way related to his back disability requires 
medical expertise to determine.  See Clyburn v. West, 12 Vet. 
App. 296, 301 (1999) ("Although the veteran is competent to 
testify to the pain he has experienced since his tour in the 
Persian Gulf, he is not competent to testify to the fact that 
what he experienced in service and since service is the same 
condition he is currently diagnosed with.").  In this regard, it 
is now well established that lay persons without medical 
training, such as the Veteran, are not competent to opine on 
matters requiring medical expertise, such as the etiology of 
spine disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007) (noting general competence to testify as 
to symptoms but not to provide medical diagnosis).  In this case, 
the most probative opinion is that of the VA medical examiner, 
who indicated the Veteran's current low back disability was not 
likely related to the low back injury in service. 

As the most competent and credible evidence of record is against 
a finding that the Veteran's current back disability is related 
to the back condition treated in service, the claim for service 
connection for a back disability is denied.

Increased Rating Claims

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of examination 
in light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods. 

Diabetes Mellitus

In a September 2006 rating decision, the RO granted service 
connection for diabetes and ultimately assigned a 20 percent 
rating.  In September 2007, the Veteran requested an increased 
rating for diabetes.  In a February 2010 rating decision, the RO 
amended his diabetes disability to include erectile dysfunction.

The rating schedules provides the following criteria for 
evaluating diabetes:

Requiring more than one daily injection of 
insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational 
and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or 
weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength 
or complications that would be compensable if 
separately evaluated  
............................................. 
100 percent

Requiring insulin, restricted diet, and 
regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a 
month visits to a diabetic care provider, plus 
complications that would not be compensable if 
separately evaluated
   
............................................................
............ 60 percent

Requiring insulin, restricted diet, and 
regulation of activities
   
............................................................
............ 40 percent

Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet  
........................................ 20 
percent

Manageable by restricted diet only  
........................ 10 percent

Note (1):  Evaluate compensable complications of 
diabetes separately unless they are part of the 
criteria used to support a 100 percent 
evaluation.  Noncompensable complications are 
considered part of the diabetic process under 
diagnostic code 7913.

38 C.F.R. § 4.119, Diagnostic Code 7913.

The manifestations of the Veteran's diabetes include the 
complication of peripheral neuropathy of all four extremities.  
That complication is rated separately and compensably.

On VA diabetes examination in January 2008, it was reported that 
the current medication for diabetes was insulin injections twice 
a day.  The Veteran was on a restricted diet.  He indicated that 
he had not been hospitalized for diabetes treatment.  He did not 
have episodes of hypoglycemic reactions or ketoacidosis.  He was 
not restricted in his ability to perform strenuous activities.  
He had peripheral neuropathy, with paresthesias in his hands and 
feet.

VA treatment records from September 2008 reflect that the 
Veteran's diabetes medications were insulin injections twice a 
day and oral medication twice a day.  During inpatient PTSD 
treatment in February 2009, the diabetes treatment was aspart 
insulin injected three times a day, detemir insulin injected 
twice a day, and Metformin taken orally twice a day.

At the time of a November 2009 VA diabetes examination, the 
Veteran's diabetes treatment continued to be aspart insulin 
injected three times a day, detemir insulin injected twice a day, 
and Metformin taken orally twice a day.  The Veteran reported 
having a hypoglycemic reaction once every other day.  He stated 
that he had no ketoacidosis.  He indicated that he was on a 
restricted diet, and that he had not been hospitalized for 
diabetes.  He stated that he saw a diabetic care provider once 
every three weeks.  With regard to restriction of activities, it 
was noted that the Veteran was unemployed as a result of neck 
disability.  The Veteran reported that he had gained weight in 
the preceding year.

In a VA examination in July 2010, the Veteran reported a six 
month history of increased left knee pain and reported being 
unable to stand for more than a few minutes or walk more than a 
few yards.  The examiner found evidence of a tear of the 
meniscus.

In the August 2010 hearing, the Veteran indicated that he did not 
have regular employment, but that he performed tasks part time in 
an incentive therapy program at a VA medical center.  He 
indicated that his tasks included moving supplies using a cart, 
and folding sheets and towels while sitting.  He stated that he 
was limited to about 15 feet of walking before he had to stop and 
take a break.  He indicated that peripheral neuropathy in his 
upper extremities limited his ability to carry things.  He 
related that peripheral neuropathy in his lower extremities was 
manifested by numbness in his feet and toes that became worse 
with prolonged walking.  He reported that he had gained weight 
over the preceding two years.

The Veteran's diabetes requires a restricted diet and treatment 
with more than one daily insulin injection.  A compensable and 
separately rated complication of his diabetes, peripheral 
neuropathy in the extremities, limits his capacity for activity.  
On several examinations, restriction of activity, particularly 
retirement from regular employment, has been attributed to a 
disorder of the neck.  The January 2008 VA examination noted 
diabetes did not restrict the Veteran's ability to perform 
strenuous activities.  Limitation in walking that the Veteran 
reported in the 2010 hearing is consistent with the walking 
limitation attributed in the 2010 examination to a left knee 
disorder and the report on the 2009 VA examination that he was 
limited in walking to 30 feet due to his back.  The evidence does 
not indicate that the manifestations of diabetes apart from the 
peripheral neuropathy require regulation of activities, and 
restrictions caused by his separately rated peripheral neuropathy 
cannot be used to assign a higher evaluation for his diabetes.  
See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or 
disability under different diagnoses is to be avoided).  There is 
mixed evidence as to whether the Veteran has hypoglycemic 
reactions or actually requires visits to diabetic care providers 
every three weeks, as his outpatient treatment records do not 
reflect this.  In any case, his diabetic symptoms do not require 
hospitalization.  His reported visits to a diabetic care provider 
are less often than twice a month.  The manifestations of the 
Veteran's diabetes, apart from the effects of his separately 
rated peripheral neuropathy, do not meet the criteria for a 
rating higher than the existing 20 percent rating.  

The Board concludes that the medical findings on examination are 
of greater probative value than the Veteran's allegations 
regarding the severity of his diabetes mellitus.  Accordingly, 
the Board finds that the preponderance of the evidence is against 
the claim for an increased rating for diabetes mellitus.

Peripheral Neuropathy

The RO established separate ratings for diabetic peripheral 
neuropathy in the Veteran's right and left upper extremities and 
right and left lower extremities in a September 2006 rating 
decision.  In September 2007, the Veteran requested increased 
ratings for the neuropathy.  In a February 2010 rating decision, 
the RO granted 20 percent ratings for the neuropathy in each of 
the lower extremities, effective November 25, 2009.  The Veteran 
has appealed for higher ratings.  

The RO has evaluated the peripheral neuropathy as comparable to 
incomplete paralysis under 38 C.F.R. § 4.124a, Diagnostic Code 
8515 for the upper extremities and Diagnostic Code 8520 for the 
lower extremities.  Diagnostic Code 8515 provides for evaluating 
incomplete paralysis of the median nerve in the major hand as 50 
percent disabling if severe, 30 percent if moderate, and 10 
percent if mild.  In the minor hand, the ratings are 40 percent 
if severe, 20 percent if moderate, and 10 percent if mild.  Under 
Diagnostic Code 8520, incomplete paralysis of the sciatic nerve 
is rated at 60 percent if severe with marked muscular atrophy, 40 
percent if moderately severe, 20 percent if moderate, and 10 
percent if mild.

The Veteran is left handed.  Records of VA outpatient treatment 
from 2005 to 2009 reflect that the Veteran was on daily 
medication for neuropathy.  The Veteran reported paresthesias and 
pains in his wrists, hands, and feet.

On VA examination in January 2008, the Veteran reported worsening 
paresthesias in his hands and feet.  On examination, the 
bilateral upper and lower extremities had full muscle strength, 
no functional impairments, and normal sensation.

The Veteran had another VA examination on November 25, 2009.  He 
reported numbness and tingling in his fingers, hands, toes, and 
feet.  He related having burning pain on the bottom of his feet.  
He also reported weakness and fatigue.  He stated that the 
symptoms in his feet worsened with walking.  He stated that 
severe back pain made him have to stop after walking about 30 
feet.  Monofilament and pinprick testing showed mild peripheral 
neuropathy of the fingers and hands to just above each wrist, and 
moderate peripheral neuropathy of the toes, feet, ankles, and 
legs to the mid-calves.

In July 2010, the Veteran had a VA joints examination to address 
the extent of his left knee disability.  The examiner indicated 
that there was no peripheral neuropathy of the bilateral hands 
and feet.

In the August 2010 hearing, the Veteran indicated that neuropathy 
in his arms affected his ability to lift, carry, and hold things.  
He stated that neuropathy in his legs limited his movement, made 
him unable to walk more than about 15 feet before taking a break.  
He noted that the clinician who examined the Veteran in July 2010 
missed the fact that the Veteran has service-connected peripheral 
neuropathy.  He asked for another examination to address the 
effects of his peripheral neuropathy.

The July 2010 examination, which apparently primarily addressed 
the Veteran's left knee, did not provide detailed findings 
regarding peripheral neuropathy in the Veteran's upper and lower 
extremities.  The November 2009 examination, however, provided 
detailed findings regarding the peripheral neuropathy.  As that 
examination was sufficient and recent, it is reasonable to 
consider the peripheral neuropathy rating appeals based on the 
assembled record, without obtaining an additional examination.

The evidence indicates that peripheral neuropathy in the upper 
extremities is manifested by paresthesias and some pain in the 
fingers, hands, and wrists.  The November 2009 examiner 
characterized the upper extremity peripheral neuropathy as mild.  
The preponderance of the evidence is consistent with the existing 
10 percent ratings, and does not warrant higher ratings.

Prior to the November 2009 examination, peripheral neuropathy in 
the lower extremities produced paresthesias in the feet, with 
full muscle strength, no functional impairments, and normal 
sensation.  It was not until the 2009 examination that the lower 
extremity peripheral neuropathy was characterized as moderate.  
Thus, the preponderance of the evidence is against ratings higher 
than 10 percent prior to that examination.  Since the 2009 
examination, the evidence does not indicate that lower extremity 
peripheral neuropathy has risen to the level of moderately severe 
incomplete paralysis.  Therefore, the preponderance of the 
evidence is against a rating higher than 20 percent for 
peripheral neuropathy in either lower extremity.

The Board concludes that the medical findings on examination are 
of greater probative value than the Veteran's allegations 
regarding the severity of peripheral neuropathy.  Accordingly, 
the Board finds that the preponderance of the evidence is against 
the claim for increased ratings for peripheral neuropathy of the 
upper and lower extremities.

Other Considerations

The Board has also considered whether the Veteran's disabilities 
present an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
such that referral to the appropriate officials for consideration 
of extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular consideration is 
a finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating 
schedule will apply unless there are 'exceptional or unusual' 
factors which render application of the schedule impractical.").  
Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology with regard to his 
disabilities and provide for additional or more severe symptoms 
than currently shown by the evidence; thus, his disability 
picture is contemplated by the rating schedule, and the assigned 
schedular evaluations are, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for 
extraschedular consideration is not warranted. 

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).



ORDER

Entitlement to service connection for a back condition is denied.

Entitlement to a disability rating higher than 20 percent for 
diabetes mellitus with erectile dysfunction is denied.

Entitlement to a disability rating higher than 10 percent for 
diabetic peripheral neuropathy of the right upper extremity is 
denied.

Entitlement to a disability rating higher than 10 percent for 
diabetic peripheral neuropathy of the left upper extremity is 
denied.

Prior to November 25, 2009, entitlement to a disability rating 
higher than 10 percent for diabetic peripheral neuropathy of the 
right lower extremity is denied.

From November 25, 2009, entitlement to a disability rating higher 
than 20 percent for diabetic peripheral neuropathy of the right 
lower extremity is denied.

Prior to November 24, 2009, entitlement to a disability rating 
higher than 10 percent for diabetic peripheral neuropathy of the 
left lower extremity is denied.

From November 25, 2009, entitlement to a disability rating higher 
than 20 percent for diabetic peripheral neuropathy of the left 
lower extremity is denied.


REMAND

A February 2010 rating decision granted service connection for 
PTSD, denied service connection for sleep apnea, and added 
erectile dysfunction to the service connected diabetes mellitus, 
among other things.  In March 2010, the Veteran filed a notice of 
disagreement, disagreeing with the effective date and evaluation 
assigned for PTSD, disagreeing with the denial of service 
connection for sleep apnea, and arguing that a separate rating 
was warranted for erectile dysfunction.  A statement of the case 
(SOC) has not yet been issued.  Accordingly, the Board is 
required to remand this issue to the RO/AMC for the issuance of 
an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After 
the RO/AMC has issued the statement of the case, the claim should 
be returned to the Board only if the veteran perfects the appeal 
in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997).

Accordingly, these issues are REMANDED for the following action:

The RO/AMC should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case, so 
that the Veteran may have the opportunity 
to complete an appeal on the issues of 
entitlement to an earlier effective date 
for PTSD, entitlement to an increased 
initial evaluation for PTSD, entitlement 
to a separate rating for erectile 
dysfunction, and entitlement to service 
connection for sleep apnea (if he so 
desires) by filing a timely substantive 
appeal.  The issues should only be 
returned to the Board if a timely 
substantive appeal is filed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


